 
 
II 
110th CONGRESS 1st Session 
S. 1169 
IN THE SENATE OF THE UNITED STATES 
 
April 19, 2007 
Mr. Feingold (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To ensure the provision of high-quality health care coverage for uninsured individuals through State health care coverage pilot projects that expand coverage and access and improve quality and efficiency in the health care system. 
 
 
1.Short titleThis Act may be cited as the State-Based Health Care Reform Act.  
2.FindingsCongress makes the following findings: 
(1)Health care remains one of the most important domestic issues for Americans.  
(2)According to the Census Bureau, 46,600,000 Americans were uninsured in 2005. Over 8,300,000 of these individuals were children.  
(3)Health outcomes for the uninsured are worse than health outcomes for those who have health insurance. According to the Institute of Medicine, the number of deaths due to uninsurance among adults ages 25 to 64 is estimated at around 18,000 a year. Fifty-nine percent of uninsured adults who had a chronic illness, such as diabetes or asthma, did not fill a prescription or skipped their medications because they could not afford them.  
(4)The cost of providing care to the uninsured weighs heavily on the United States economy. According to the Kaiser Family Foundation, $124,600,000,000 was spent on care provided to individuals who were uninsured for all or part of 2004. Despite this spending, the United States ranks second to last among industrialized countries in infant mortality rates.  
3.PurposeIt is the purpose of this Act to establish a program to award grants to States for the establishment of State-based projects to— 
(1)establish pilot projects to increase health care coverage for uninsured individuals in selected States within the 5-year period beginning on the date of enactment of this Act;  
(2)ensure high-quality health care coverage with the goal of providing adequate access to providers, services, and benefits;  
(3)improve the efficiency of health care spending and lower the cost of health care for the participating State; and  
(4)provide health care coverage with the ultimate goal of covering all individuals residing within States awarded a grant under this Act.  
IHealth care coverage 
101.State-based health care coverage program 
(a)Applications by States, Multi-State Regions, Local Governments, and Tribes 
(1)State applicationA State, in consultation with local governments, Indian tribes, and Indian organizations involved in the provision of health care (referred to in this Act as a State), may apply for a State health care coverage grant for the entire State (or for regions of two or more States) under paragraph (2).  
(2)Submission of applicationIn accordance with this section, each State desiring to implement a State health care reform program shall submit an application to the Health Care Coverage Task Force established under subsection (b) (referred to in this section as the Task Force) for approval and referral to Congress.  
(3)Local government and other applications 
(A)In generalWhere a State fails to submit an application under this section, a unit of local government of such State, or a consortium of such units of local governments, may submit, with the collaboration of the State government, an application directly to the Task Force for programs or projects under this section. Such an application shall be subject to the requirements of this section.  
(B)Other applicationsSubject to such additional regulations as the Secretary of Health and Human Services (referred to in this Act as the Secretary) may prescribe, a unit of local government, Indian tribe, or Indian health organization may submit an application under this section, whether or not the State submits such an application, if such unit, tribe, or organization can demonstrate unique demographic needs or a significant population size that warrants a substate program under this subsection.  
(b)Health Care Coverage Task Force 
(1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a Health Care Coverage Task Force in accordance with this subsection.  
(2)Membership 
(A)In generalThe Task Force shall be comprised of the Secretary and not fewer than 16 members to be appointed in accordance with subparagraph (B).  
(B)Appointed membersWith respect to the members appointed under subparagraph (A)— 
(i)two individuals shall be appointed by the Speaker of the House of Representatives;  
(ii)two individuals shall be appointed by the Minority Leader of the House of Representatives;  
(iii)two individuals shall be appointed by the Majority Leader of the Senate;  
(iv)two individuals shall be appointed by the Minority Leader of the Senate; and  
(v)not to exceed 8 members shall be appointed by the Comptroller General.  
(C)RequirementsIn appointing members to the Task Force under subparagraph (B)(v), the Comptroller General shall ensure that— 
(i)such members include at least 2 representatives of consumers who are uninsured and who have had a chronic illness, 1 of which shall represent individuals with disabilities;  
(ii)such members include individuals— 
(I)representing business and labor; and  
(II)who are health care providers;  
(iii)such members have a broad geographic representation and be balanced between urban and rural areas; and  
(iv)such members include representatives of Indian tribes or tribal organizations.  
(3)General duties 
(A)Approval of applications and other mattersThe Task Force shall— 
(i)formally approve the applications of States for grants under this section, and submit a legislative proposal concerning such approvals (which shall be politically balanced and include a variety of different approaches to covering the uninsured populations of States) to Congress together with recommendations on the level of funding required;  
(ii)establish minimum performance measures with respect to coverage, quality, and cost of State programs, as described under subsection (c)(1);  
(iii)conduct a thorough review of the grant application from a State and conduct detailed discussions and negotiations with such State applicants concerning possible modifications and adjustments;  
(iv)be responsible for monitoring the status and progress achieved under programs and projects granted under this section; and  
(v)report to the public concerning progress made by States with respect to the performance measures and goals established under this Act, the periodic progress of the State relative to its State performance measures and goals, and the State program application procedures, by region and State jurisdiction.  
(B)LimitationThe Task Force shall not approve a State application that— 
(i)proposes to adopt criteria for income or resource standards or methodologies for purposes of determining an individual's eligibility for medical assistance under the State plan for services provided through the State Medicaid program under title XIX of the Social Security Act, the State Children's Health Insurance Program under title XXI of the Act, the Medicare program under title XVIII of such Act, or any other State and local program that provides health care to low-income or targeted populations, as defined by such program policies, that are more restrictive than those applied as of the date of enactment of this Act;  
(ii)would revise Federal requirements for participation in the State Medicaid program, the State Children's Health Insurance Program, or the Medicare program in a manner that applies criteria for eligibility that is more restrictive than the criteria applied on the date of enactment of this Act for those categories of individuals currently enrolled in such program or future categories of individuals under applicable law; or  
(iii)would result in making those individuals who are enrolled, or who may be enrolled, in a program described in clause (ii) ineligible for such enrollment in such program.  
(4)Period of appointment; representation requirements; vacanciesMembers shall be appointed for a term of 5 years. Any vacancy on the Task Force shall not affect its powers, but shall be filled within 60 days and in the same manner as the original appointment.  
(5)Chairperson, meetings, approval of state plans 
(A)ChairpersonThe Task Force shall select a Chairperson from among its members.  
(B)QuorumA majority of the members of the Task Force shall constitute a quorum, but a lesser number of members may hold hearings subject to approval by the Task Force or the Chairperson.  
(C)MeetingsNot later than 30 days after the date on which all members of the Task Force have been appointed, the Task Force shall hold its first meeting. The Task Force shall meet at the call of the Chairperson.  
(6)Powers of the task force 
(A)Negotiations with statesThe Task Force may conduct detailed discussions and negotiations with States submitting applications under this section, either individually or in groups, to facilitate a final set of recommendations for purposes of subsection (c)(1)(C). Such final set of recommendations shall be made available to the general public. Such negotiations shall, to the extent practicable, be conducted in a public forum. The minutes of any meetings at which such negotiations are conducted shall be maintained and made available to the general public.  
(B)SubcommitteesThe Task Force may establish such subcommittees as the Task Force determines are necessary to increase the efficiency of the Task Force.  
(C)HearingsThe Task Force may hold hearings, so long as the Task Force determines such meetings to be necessary in order to carry out the purposes of this Act, sit and act at such times and places, take such testimony, and receive such evidence as the Task Force considers advisable to carry out the purposes of this subsection.  
(D)Annual meetingIn addition to other meetings the Task Force may hold, the Task Force shall hold an annual meeting with the participating States under this section for the purpose of having States report progress toward the purposes described in section 3 and for an exchange of public information.  
(E)InformationThe Task Force may obtain information directly from any Federal department or agency as the Task Force considers necessary to carry out the provisions of this subsection. Upon request of the Chairperson of the Task Force, the head of such department or agency shall furnish such information to the Task Force.  
(F)ContractingThe Task Force may enter into contracts with qualified independent organizations to obtain necessary information for the development of the performance standards, reporting requirements, financing mechanisms, or any other matters determined by the Task Force to be appropriate and reasonable.  
(G)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.  
(7)Personnel matters 
(A)CompensationEach member of the Task Force who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Task Force. All members of the Task Force who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.  
(B)Travel expensesThe members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.  
(C)StaffThe Chairperson of the Task Force may, without regard to the civil service laws and regulations, appoint and terminate personnel as may be necessary to enable the Task Force to perform its duties.  
(D)Detail of government employeesAny Federal Government employee may be detailed to the Task Force without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.  
(E)Temporary and intermittent servicesThe Chairperson of the Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.  
(8)FundingFor the purpose of carrying out this subsection, there are authorized to be appropriated $4,000,000 for fiscal year 2008 and each fiscal year thereafter.  
(c)State Plan 
(1)In generalA State that seeks to receive a grant to operate a program under this section shall prepare and submit to the Task Force, as part of the application under subsection (a), a State health care plan that— 
(A)designates the lead State entity that will be responsible for administering the State program;  
(B)describes the benefits that will be provided to all individuals covered under the State program, which shall, at a minimum, provide for the same scope of coverage required under section 2103 (a)(1), (a)(2), and (a)(4), (b), and (c) of title XXI of the Social Security Act;  
(C)provides a methodology, in consultation with organizations including the Institute of Medicine, for demonstrating that the choice of benefits under the State program is based upon available medical evidence;  
(D)contains a description of any other health care reform programs that the State will implement under the State program, which may include the expansion of the State's Medicaid, SCHIP or other public health care programs, single-payer systems, the implementation of State-based health savings accounts, the establishment of health care purchasing or pooling arrangements, new individual insurance purchasing options, State tax credits, or any combination of such reforms and any approaches submitted by the state and approved by the Task Force in the State application;  
(E)describes the number and percentage of currently uninsured individuals who will achieve coverage under the State health program;  
(F)provides and describes the manner in which the State will ensure that an increased number of individuals residing within the State will have expanded access to health care coverage with a specific 5-year target for reduction in the number of uninsured individuals through either private or public program expansion, or both, in accordance with the options established under this Act;  
(G)identifies Federal, State, or local and private programs that currently provide health care services in the State and describes— 
(i)how such programs could be coordinated with the State health program, to the extent practicable; and  
(ii)current Federal, State, and local expenditures for the identified programs that utilize public financing;  
(H)provides for improvements in the availability of appropriate health care services that will increase access to care in urban, rural, and frontier areas of the State with medically underserved populations or where there is an inadequate supply of health care providers and the area meets the requirements for designation as a Health Professional Shortage Area under section 332 of the Public Health Service Act (42 U.S.C. 254e); and  
(I)otherwise complies with this subsection.  
(2)Effectiveness and efficiencyThe State plan shall include provisions to improve the effectiveness and efficiency of health care in the State, including provisions to attempt to reduce administrative health care costs within the State.  
(3)Costs 
(A)In generalWith respect to the costs of health care provided under the program, the State plan shall— 
(i)describe the public and private sector financing to be provided for the State health program;  
(ii)estimate the amount of Federal, State, and local expenditures, as well as the costs to business and individuals under the State health program;  
(iii)describe how the State plan will ensure the financial solvency of the State health program; and  
(iv)contain assurances that the State will comply with the premium and cost sharing limitations described in subparagraph (B).  
(B)Premium and cost sharing limitations 
(i)PremiumsIn providing health care coverage under a State program under this Act, the State shall ensure that— 
(I)with respect to an individual whose family income is at or below 100 percent of the poverty line, the State program shall not require— 
(aa)the payment of premiums for such coverage; or  
(bb)the payment of cost sharing for such coverage in an amount that exceeds .5 percent of the family's income for the year involved;  
(II)with respect to an individual whose family income is greater than 100 percent, but at or below 200 percent, of the poverty line, the State program shall not require— 
(aa)the payment of premiums for such coverage in excess of 20 percent of the average cost of providing benefits to an individual or family or 3 percent of the amount of the family's income for the year involved; or  
(bb)the payment of cost sharing for such coverage in an amount that, together with the premium amount, does not exceed 5 percent of the family's income for the year involved; and  
(III)with respect to an individual whose family income is greater than 200 percent, but at or below 300 percent, of the poverty line, the State program shall not require— 
(aa)the payment of premiums for such coverage in excess of 20 percent of the average cost of providing benefits to an individual or family or 5 percent of the amount of the family's income for the year involved; or  
(bb)the payment of cost sharing for such coverage in an amount that, together with the premium amount, does not exceed 7 percent of the family's income for the year involved.  
(ii)DefinitionFor purposes of this subparagraph, the term poverty line has the meaning given such term in section 2110(c)(5) of the Social Security Act (42 U.S.C. 1397jj(c)(5)).  
(4)Protection for lower income individualsThe State plan may only vary premiums, deductibles, coinsurance, and other cost sharing under the plan based on the family income of the family involved in a manner that does not favor individuals from families with higher income over individuals from families with lower income.  
(5)Authority to contractThe State plan may provide for the awarding of contracts by the State to independent entities (such as the Institute of Medicine) for the conduct of activities to enable the State to fully comply with the requirements of this Act and of the State plan.  
(d)Review; Determination; and Project Period 
(1)Initial reviewWith respect to a State application for a grant under subsection (a), the Secretary and the Task Force shall, not later than 90 days after receipt of such application, complete an initial review of such State application, an analysis of the scope of the proposal, and a determination of whether additional information is needed from the State. The Task Force shall advise the State within such 90-day period of the need to submit additional information.  
(2)Final determinationNot later than 90 days after completion of the initial review under paragraph (1), the Task Force shall determine whether to approve such application and submit a legislative proposal concerning such application to Congress for final approval. Such application may be approved only if 2/3 of the members of the Task Force vote to approve such application.  
(3)Program or project periodIf approved by the Task Force and Congress, a State program or project may extend for a period not to exceed 5 years and may be extended for subsequent 5-year periods upon approval by the Task Force and the Secretary, based upon achievement of targets as specified by the Task Force, except that a shorter period may be requested by a State and granted by the Secretary.  
(e)Expedited congressional consideration 
(1)Introduction and committee consideration 
(A)IntroductionThe legislative proposal submitted pursuant to subsection (b)(3)(A) shall be in the form of a joint resolution (in this subsection referred to as the resolution). Such resolution shall be introduced in the House of Representatives by the Speaker, and in the Senate, by the Majority Leader, immediately upon receipt of the language and shall be referred to the appropriate committee of Congress. If the resolution is not introduced in accordance with the preceding sentence, the resolution may be introduced in either House of Congress by any member thereof.  
(B)Committee considerationA resolution introduced in the House of Representatives shall be referred to the appropriate committees of jurisdiction within the House of Representatives. A resolution introduced in the Senate shall be referred to the appropriate committees of jurisdiction within the Senate. Not later than 15 calendar days after the introduction of the resolution, the committee of Congress to which the resolution was referred shall report the resolution. If the committee has not reported such resolution (or an identical resolution) at the end of 15 calendar days after its introduction or at the end of the first day after there has been reported to the House involved a resolution, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such resolution and such resolution shall be placed on the appropriate calendar of the House involved. No amendments shall be in order to such resolution during committee consideration.  
(2)Expedited procedure 
(A)ConsiderationNot later than 5 days after the date on which a committee has been discharged from consideration of a resolution, the Speaker of the House of Representatives, or the Speaker's designee, or the Majority Leader of the Senate, or the Leader's designee, shall move to proceed to the consideration of the resolution. It shall also be in order for any member of the House of Representatives or the Senate, respectively, to move to proceed to the consideration of the resolution at any time after the conclusion of such 5-day period. All points of order against the resolution (and against consideration of the resolution) are waived. A motion to proceed to the consideration of the resolution is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, to a motion to postpone consideration of the resolution, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the House of Representatives or the Senate, as the case may be, shall immediately proceed to consideration of the resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the House of Representatives or the Senate, as the case may be, until disposed of. No amendments shall be in order to such resolution during such consideration.  
(B)Consideration by other HouseIf, before the passage by one House of the resolution that was introduced in such House, such House receives from the other House a resolution as passed by such other House— 
(i)the resolution of the other House shall not be referred to a committee and may only be considered for final passage, without amendment, in the House that receives it under clause (iii);  
(ii)the procedure in the House in receipt of the resolution of the other House, with respect to the resolution that was introduced in the House in receipt of the resolution of the other House, shall be the same as if no resolution had been received from the other House; and  
(iii)notwithstanding clause (ii), the vote on final passage shall be on the reform bill of the other House. Upon disposition of a resolution that is received by one House from the other House, it shall no longer be in order to consider the resolution bill that was introduced in the receiving House.  
(3)Rules of the Senate and House of RepresentativesThis subsection is enacted by Congress— 
(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and  
(B)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.  
(f)Funding 
(1)In generalThe Secretary shall provide a grant to a State that has an application approved under subsection (d)(2) and agreed to by Congress under subsection (e) to enable such State to carry out the State health program under the grant.  
(2)Amount of grantThe amount of a grant provided to a State under paragraph (1) shall be determined based upon the recommendations of the Task Force, subject to the amount appropriated under subsection (i).  
(3)Matching requirementTo be eligible to receive a grant under paragraph (1), a State shall provide assurances to the Secretary that the State shall, in addition to meeting the requirement of paragraph (4), contribute to the costs of carrying out activities under the grant an amount equal to not less than the product of— 
(A)the amount of the grant; and  
(B)one minus the sum of the enhanced FMAP for the State (as defined in section 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b))) and 5 percent.  
(4)Maintenance of effortA State, in utilizing the proceeds of a grant received under paragraph (1), shall maintain the non-Federal expenditures of the State and local units of government for health care coverage purposes (including expenditures under the State programs under titles XIX and XXI of the Social Security Act) for the support of direct health care delivery at a level equal to not less than the level of such expenditures maintained by the State for the fiscal year preceding the fiscal year for which the grant is received. Funds received under this Act shall be used to supplement, not supplant existing State spending for the activities described in this Act. Such expenditures shall be increased annually by the same percentage as the percentage increase in the Consumer Price Index for All Urban Consumers.  
(5)ComplianceThe Secretary may withhold payments under this Act from a State that fails to comply with its State plan under subsection (c) and the reporting requirements under subsection (g)(1).  
(g)Reports 
(1)By statesEach State that has received a grant under subsection (f)(1) shall submit to the Task Force an annual report for the period representing the respective State’s fiscal year, that shall contain a description of the results, with respect to health care coverage, quality, and costs, of the State program.  
(2)By task forceAt the end of the 5-year period beginning on the date on which the Secretary awards the first grant under paragraph (1), the Task Force established under subsection (b) shall prepare and submit to the appropriate committees of Congress, a report on the progress made by States receiving grants under paragraph (1) in meeting the goals of expanded coverage, improved quality, and cost containment through performance measures established during the 5-year period of the grant. Such report shall contain— 
(A)the recommendation of the Task Force concerning any future action that Congress should take concerning health care reform, including whether or not to extend the program established under this subsection;  
(B)an evaluation of the effectiveness of State health care coverage reforms— 
(i)in expanding health care coverage for State residents;  
(ii)in improving the quality of health care provided in the States;  
(iii)in reducing or containing health care costs in the States; and  
(iv)on employer sponsored coverage;  
(C)recommendations regarding the advisability of increasing Federal financial assistance for State ongoing or future health program initiatives, including the amount and source of such assistance; and  
(D)recommendations concerning whether any particular State program should serve as a model for implementation as a national health care reform program.  
(h)Miscellaneous Provisions 
(1)Application of certain requirements 
(A)Restriction on application of preexisting condition exclusions 
(i)In generalSubject to subparagraph (B), a State shall not permit the imposition of any preexisting condition exclusion for covered benefits under a program or project under this section.  
(ii)Group health plans and group health insurance coverageIf the State program or project provides for benefits through payment for, or a contract with, a group health plan or group health insurance coverage, the program or project may permit the imposition of a preexisting condition exclusion but only insofar and to the extent that such exclusion is permitted under the applicable provisions of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 and title XXVII of the Public Health Service Act.  
(B)Compliance with other requirementsCoverage offered under the program or project shall comply with the requirements of subpart 2 of part A of title XXVII of the Public Health Service Act insofar as such requirements apply with respect to a health insurance issuer that offers group health insurance coverage.  
(2)Prevention of duplicative payments 
(A)Other health plansNo payment shall be made to a State under this section for expenditures for health assistance provided for an individual to the extent that a private insurer (as defined by the Secretary by regulation and including a group health plan (as defined in section 607(1) of the Employee Retirement Income Security Act of 1974), a service benefit plan, and a health maintenance organization) would have been obligated to provide such assistance but for a provision of its insurance contract which has the effect of limiting or excluding such obligation because the individual is eligible for or is provided health assistance under the plan.  
(B)Other federal governmental programsExcept as provided in any other provision of law, no payment shall be made to a State under this section for expenditures for health assistance provided for an individual to the extent that payment has been made or can reasonably be expected to be made promptly (as determined in accordance with regulations) under any other federally operated or financed health care insurance program, other than an insurance program operated or financed by the Indian Health Service, as identified by the Secretary. For purposes of this paragraph, rules similar to the rules for overpayments under section 1903(d)(2) of the Social Security Act shall apply.  
(3)Application of certain general provisionsThe following sections of the Social Security Act shall apply to States under this section in the same manner as they apply to a State under such title XIX: 
(A)Title XIX provisions 
(i)Section 1902(a)(4)(C) (relating to conflict of interest standards).  
(ii)Paragraphs (2), (16), and (17) of section 1903(i) (relating to limitations on payment).  
(iii)Section 1903(w) (relating to limitations on provider taxes and donations).  
(iv)Section 1920A (relating to presumptive eligibility for children).  
(B)Title XI provisions 
(i)Section 1116 (relating to administrative and judicial review), but only insofar as consistent with this title.  
(ii)Section 1124 (relating to disclosure of ownership and related information).  
(iii)Section 1126 (relating to disclosure of information about certain convicted individuals).  
(iv)Section 1128A (relating to civil monetary penalties).  
(v)Section 1128B(d) (relating to criminal penalties for certain additional charges).  
(vi)Section 1132 (relating to periods within which claims must be filed).  
(4)Relation to other lawsHealth benefits coverage provided under a State program or project under this section shall be treated as creditable coverage for purposes of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974, title XXVII of the Public Health Service Act, and subtitle K of the Internal Revenue Code of 1986.  
(i)Authorizations 
(1)In generalThere are appropriated in each of fiscal years 2007 through 2016 to carry out this Act, an amount equal to the amount of savings to the Federal Government in each such fiscal year as a result of the enactment of the provisions of title II.  
(2)Use of fundsAmounts appropriated for a fiscal year under paragraph (1) and not expended may be used in subsequent fiscal years to carry out this section.  
(3)LimitationNotwithstanding any other provision of this Act, the total amount of funds appropriated to carry out this Act through fiscal year 2016 shall not exceed $40,000,000,000.  
(j)TerminationThe authority provided under this title shall terminate on the date that is 10 years after the date of enactment of this Act.  
IIOffsets 
201.Increase in rebates for covered outpatient drugsSection 1927(c)(1)(B)(i) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(B)(i)) is amended— 
(1)in subclause (IV), by striking and after the semicolon;  
(2)in subclause (V)— 
(A)by inserting and before January 1, 2008, after 1995,; and  
(B)by striking the period and inserting ; and; and  
(3)by adding at the end the following: 
 
(VI)after December 31, 2007, is 20 percent. .  
202.Aviation security service passenger feesSection 44940 of title 49, United States Code, is amended— 
(1)in subsection (a)(1), by inserting in an amount equal to $5.00 per one-way trip after uniform fee;  
(2)by striking subsection (c); and  
(3)in subsection (d)— 
(A)in paragraph (2), by striking subsection (d) each place it appears and inserting this subsection; and  
(B)in paragraph (3), by striking in accordance with paragraph (1) and inserting under subsection (a)(2).  
203.Extension of FCC spectrum auction authoritySection 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2011 and inserting 2016.  
204.Extension of fees for certain customs servicesSection 13031(j)(3)(A) and (B) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A) and (B)) is amended by striking 2014 each place it appears and inserting 2016.  
205.Income-related reduction in part D premium subsidy 
(a)In generalSection 1860D–13(a) of the Social Security Act (42 U.S.C. 1395w–113(a)) is amended by adding at the end the following new paragraph: 
 
(7)Reduction in premium subsidy based on incomeThe provisions of subsection (i) of section 1839 shall apply to the monthly beneficiary premium under this subsection in the same manner as they apply to the monthly premium under such section except that in so applying— 
(A)paragraph (1) of such subsection (i) to this subsection— 
(i)the reference to December 2006 is deemed a reference to December 2007; and  
(ii)the reference to the monthly premium is deemed a reference to the base beneficiary premium (computed under paragraph (2) of this subsection);  
(B)clause (i) of paragraph (3)(A) of such subsection (i) to this subsection, the reference to 25 percentage points is deemed a reference to the beneficiary premium percentage (as specified in paragraph (3) of this subsection);  
(C)clause (ii) of paragraph (3)(A) of such subsection (i) to this subsection, the national average monthly bid amount (computed under paragraph (4) of this subsection) shall be substituted for the amount specified in such clause (ii) (relating to the unsubsidized part B premium amount); and  
(D)subparagraph (B) of paragraph (3) of such subsection (i) to this subsection, the reference to 2009 shall be a reference to 2010, the reference to 2007 shall be a reference to 2008, and the reference to 2008 shall be a reference to 2009. .  
(b)Conforming amendments 
(1)MedicareSection 1860D–13(a)(1) of the Social Security Act (42 U.S.C. 1395w–113(a)(1)) is amended— 
(A)by redesignating subparagraph (F) as subparagraph (G);  
(B)in subparagraph (G), as redesignated by subparagraph (A), by striking (D) and (E) and inserting (D), (E), and (F); and  
(C)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)Increase based on incomeThe base beneficiary premium shall be increased pursuant to paragraph (7). .  
(2)Internal Revenue CodeSection 6103(l)(20) of the Internal Revenue Code of 1986 (relating to disclosure of return information to carry out Medicare part B premium subsidy adjustment) is amended— 
(A)in the heading, by striking part B premium subsidy adjustment and inserting parts B and D premium subsidy adjustments;  
(B)in subparagraph (A)— 
(i)in the matter preceding clause (i), by inserting or 1860D–13(a)(7) after 1839(i); and  
(ii)in clause (vii), by inserting after the amount of such adjustment the following: or that the amount of the premium of the taxpayer under such subsection (as applied under section 1860D–13(a)(7)) may be subject to adjustment under such section 1860D–13(a)(7) and the amount of such adjustment; and  
(C)in subparagraph (B), by inserting or such section 1860D–13(a)(7) before the period at the end.  
 
